Citation Nr: 0322020	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for inflammatory bowel 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran served on the USS Liberty when it was 
attacked on June 8, 1967.

2.  The veteran's service onboard the USS Liberty constitutes 
combat service.

3.  There is a gap in the veteran's service medical records 
for his period of service on the USS Liberty.

4.  Corroborating statements from shipmates and the veteran's 
spouse support the contention that he suffered from GI-
related symptoms in service and soon thereafter.

5.  The veteran's current diagnosis of inflammatory bowel 
disease has been found to be at least as likely as having as 
originated during service. 


CONCLUSION OF LAW

The veteran's inflammatory bowel disease is the result of 
disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from December 1965 to 
October 1969.  His period of service including serving 
onboard the USS Liberty (AGTR-5) on June 8, 1967, where he 
served as a communication technician (CT).  The significance 
of that duty station and date is that the ship was the 
subject of a sustained combat attack on that date.  Thirty-
four members of the crew were killed and a large number 
wounded in the attack.  The veteran was not wounded.

The veteran is claiming that he suffers from inflammatory 
bowel disease (IBD) that originated in service, to include 
being aggravated as a result of the attack described above.  
His service medical records (SMRs) are very limited.  They 
include an enlistment physical examination from October 1965.  
Clinical entries that were dated in 1965 and 1966 and others 
dated in 1968 and 1969 did not refer to any type of complaint 
or treatment for a gastrointestinal (GI) problem.  There are 
no SMR entries dated in 1967 and none for when the veteran 
was stationed onboard the Liberty.  Finally, the veteran's 
release from active duty physical examination, dated in 
October 1969, does not contain any reference to any type of 
GI problems or findings.

The veteran submitted his original claim for disability 
compensation benefits in June 1997.  At that time the veteran 
was seeking service connection for, inter alia, post-
traumatic stress disorder (PTSD) and his IBD.  The veteran 
included a detailed statement that served as a stressor 
statement for his PTSD claim.  He also included statements 
from two physicians.

The first statements were from W. Z. Kolozsi, M.D., and dated 
in May and June 1997, respectively.  In the May statement, 
Dr. Kolozsi said that the veteran suffered from underlying 
IBD.  He was currently suffering from a very significant 
flare-up of his symptoms.  The June statement noted that the 
veteran had recently undergone colonoscopic evaluation.  The 
clinical picture was more suggestive of Crohn's disease.  The 
other physician, G. L. Vignon, M.D., noted in a May 1997 
statement that the veteran had been his patient since 1994.  
He said that the veteran had been diagnosed with, and treated 
for, ulcerative colitis and irritable bowel syndrome.

Treatment records from Salem Community Hospital were received 
in August 1997.  The records reflect treatment for the 
veteran in January 1976.  The veteran was hospitalized for 
complaints of abdominal spasms and mucousy bowel movements 
that sometimes contained blood.  The pertinent final 
diagnosis was chronic ulcerative colitis.

The veteran's personnel records were received in September 
1997.  They reflect that the veteran served onboard the 
Liberty from October 22, 1966. to June 20, 1967.  He was 
briefly assigned to a Naval station in Virginia before being 
permanently reassigned to a station in Bremerhaven, Germany, 
for the remainder of his period of service.

The veteran was afforded a VA general medical examination in 
September 1997.  At that time the examiner noted the 
veteran's history of ulcerative colitis, first diagnosed in 
1974 [sic].  The examiner also related the veteran's current 
symptoms and course of treatment.  The examiner provided a 
diagnosis of IBD (ulcerative colitis versus Crohn's disease).  
The examiner did not relate the diagnosis to any incident of 
service.

The veteran was also afforded VA psychiatric and 
psychological examinations in September 1997.  Ulcerative 
colitis was noted by way of a medical history.  No opinion as 
to etiology was expressed.

The veteran submitted additional medical evidence in May 
1998.  The records pertained to treatment received for 
several conditions from several providers.  The records 
covered a period from July 1994 to April 1998.  The veteran's 
IBD was noted to be increasingly debilitating with treatment 
for the condition provided from July 1994 to April 1998.

The veteran's claim was denied in August 1998.  The veteran's 
substantive appeal was received in October 1998.  He 
contended that there were missing SMRs because of the chaos 
and destruction that occurred on his ship during the attack.

The veteran submitted a statement in November 1998 wherein he 
said that he was treated for a bowel disorder by the ship's 
doctor while stationed onboard the Liberty.  He said that 
his, and other medical records were reassembled but were 
incomplete and some were missing.  He said that he never 
sought treatment again during his time in service because of 
the way he and the crew were treated after the attack.  The 
veteran said that he was treated by his family physician for 
his bowel problems right after service.  He also referred to 
the 1974 [sic] hospital summary as the oldest evidence he 
could provide to document treatment.  The veteran noted that 
another veteran's SMRs were confused with his file and 
considered by the RO in adjudicating his claim.  The veteran 
repeated his contention that his IBD was caused by his stress 
in service.  

The veteran testified at a hearing at the RO in February 
1999.  The veteran testified that he was treated for bowel-
related complaints in service.  He also testified that he 
felt that his SMRs were either lost or destroyed during the 
attack on the ship, as the attack was very extensive.  He 
said that he was treated twice on the ship and that those 
were the first symptoms that he had for his IBD.  He then 
said that he was treated by his family physician after 
service.  He said the records from Salem Community Hospital 
were the oldest records available and that his family doctor 
was the one that treated him in the hospital.  The veteran 
provided further testimony regarding his current symptoms and 
treatment.  The veteran also identified a shipmate of his 
that would be able to provide corroboration of his medical 
treatment in service.  He also said that the stress of his 
classified duties wore on him throughout his period of 
service and after.  The veteran's spouse also testified.  She 
said that they had been married since 1973.  She said that 
she was aware of the veteran's GI problems from when they 
first met.  She did not know what the problem was at the 
time, only that he made multiple trips to the bathroom and 
that he complained of cramps.  She said the veteran had told 
her he had had the problems since service.  She related that 
the veteran had attempted to treat his symptoms with 
prescribed and over-the-counter medications.

The veteran was afforded a VA GI examination in March 1999.  
The examiner noted the veteran's history of treatment for 
Crohn's disease.  The examiner provided a diagnosis of 
Crohn's disease but did not address the issue of etiology.

A VA psychiatric examination, also done in March 1999, 
provided a diagnosis of PTSD.

Records from the Social Security Administration (SSA) were 
received at the RO in March 1999.  A Disability Determination 
and Transmittal form, dated in August 1998, reported the 
veteran's primary, and only, disabling condition as severe 
IBD.  Medical records that were included were essentially 
duplicative of those already of record or pertained to 
unrelated medical conditions.  There was no medical opinion 
to link the veteran's IBD to service.

A response from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)) was received in May 1999.  The 
response contained a detailed article regarding the attack as 
well as copies of official Navy records that documented the 
Liberty's involvement in the attack.  The records included a 
roster of personnel that were assigned to the ship on the 
date of the attack.

The veteran was granted service connection for PTSD by a 
hearing officer in a decision dated in May 1999.  He was 
assigned a 30 percent disability rating.  His claim for 
service connection for the issue on appeal remained denied.

The veteran's representative submitted a faxed copy of a 
Naval Personnel (NAVPERS) Transmittal of and/or Entitlement 
to Awards form in May 1999.  The form indicated that the 
veteran was eligible for the award of the Combat Action 
Ribbon.

The veteran submitted a statement in July 1999 wherein he 
wanted the RO to pursue service connection for his IBD on a 
direct basis and also as aggravated by his now service-
connected PTSD.  The veteran also submitted statements from 
two shipmates in July 1999.  The first, from J. J. [redacted]
, 
Jr., noted that he and the veteran were good friends for 
approximately 18 months in Germany from July 1967 to November 
1968.  Mr. [redacted]
 said that the veteran complained many times 
of stomach pain, cramping and diarrhea.  He also said that 
the veteran had told him of being treated onboard his ship 
for similar complaints.  The second statement was from R. A. 
[redacted]
; an individual who served with the veteran 
onboard the Liberty on the day it was attacked.  
Mr. [redacted]
 said that he served with the veteran for 
three years.  This included being on the Liberty together 
from November 1966 to June 1967 and later in Germany.  He 
said that they were good friends.  He said that he heard the 
veteran complain many times of stomach pains, cramping and 
diarrhea as well as some rectal bleeding.  

The veteran submitted a statement in August 1999 wherein he 
noted that another individual's SMRs were filed under his 
name and queried whether a search for his SMRs was made under 
the other person's name.  The veteran also submitted a 
statement from Dr. Kolozsi.  Dr. Kolozsi said that there was 
evidence to indicate that the significant psychological 
stress imposed on the veteran was a major factor contributing 
to his IBD.  He said that it had been established that 
psychological stress could worsen underlying symptoms and 
problems related to IBD but most likely would not be a 
causative factor.

A memo to file, dated in May 2000, is contained in the claims 
file.  The memo notes that records for two different 
individuals were contained in the veteran's SMRs.  A claims 
file was identified for one of the individuals and a check 
made for SMRs pertaining to the veteran; however, no 
pertinent SMRs were found.  

A statement and additional evidence was received from the 
veteran at the RO in September 2000.  The evidence consisted 
of several treatise excerpts related to IBD and PTSD and GI-
related illnesses.  The evidence also included a June 2000 
statement from Dr. Kolozsi wherein he said that he had 
treated the veteran since the early 1990's.  He said that it 
had been difficult to maintain any degree of control over the 
veteran's underlying IBD.  He referred to articles of medical 
literature that documented the effect of stress in 
exacerbating this disease process.  He noted that he had had 
many patients tell him of a significant and definite 
correlation of worsening of their disease processes to 
stress.  He also said that he had made that observation on 
his own.

A similar statement from Dr. Kolozsi, along with a treatise 
excerpt, was received in November 2000 and again in March 
2001.

The veteran submitted a statement in May 2001 wherein he 
reviewed the evidence in favor of his claim.  He noted that 
he had provided corroborating evidence of his treatment in 
service and that he could not obtain evidence from the 
treating military physician because he was deceased.  The 
veteran noted the mix-up in his SMRs.  He also said that he 
was treated for bowel complaints by his family physician 
beginning in 1970.  He said that he was not aware that he 
could file a claim for his IBD until 1996.  

The veteran submitted an additional statement in November 
2001, along with a statement from his spouse and Dr. Kolozsi.  
The veteran commented on how his bowel condition was worsened 
whenever his stress level from PTSD was raised.  The 
statement from the veteran's spouse supported the veteran's 
contentions of how an elevated stress level had an impact on 
his bowel condition.  Dr. Kolozsi again related that there 
was a relationship between stress and the symptomatology of 
the veteran's GI disorder.

The veteran was afforded a VA GI examination in January 2002.  
The examiner did not have access to the veteran's claims file 
at the time of the examination.  The examiner noted the 
veteran's history of PTSD and ulcerative colitis versus 
Crohn's disease.  He noted that the veteran was treated for 
ulcerative colitis in 1976 but claimed symptoms from 1967.  
The assessment was that the veteran had a history of colitis 
versus Crohn's disease and was followed with serial 
colonoscopies.  The examiner remarked that he did not have 
access to all of the veteran's records but was able to opine 
that it was entirely reasonable that if the veteran had 
significant PTSD, he could suffer exacerbations of his 
colitis on that basis.

The veteran was reexamined in February 2002 to allow for the 
VA examiner to review the claims file in conjunction with the 
examination.  The examiner reviewed the claims file and 
examined the veteran.  The examiner said that it was at least 
as likely as not that the exacerbations of the veteran's IBD 
were aggravated by his service-connected PTSD.

Service connection for IBD, as secondary to service-connected 
PTSD, was granted by way of a rating decision dated in April 
2002.  The rating decision determined that the level of 
disability for the aggravation of the veteran's IBD was 10 
percent.

The veteran submitted a statement in April 2002 wherein he 
said that he still wanted to pursue service connection for 
his IBD on a direct basis.

The veteran testified at a videoconference hearing held in 
September 2002.  The veteran's testimony was essentially the 
same as at his February 1999 hearing.  He maintained that he 
developed symptoms of IBD in service.  He asserted that he 
was treated on two occasions on the Liberty prior to the 
attack and believed that the pertinent records were lost or 
destroyed.  The veteran noted the supporting statements from 
his shipmates and repeated that he was treated after service 
by his family physician.  

The veteran's case was certified on appeal to the Board in 
September 2002.  The Board wrote to the veteran in December 
2002 to inform him of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and how the statute, and its 
implementing regulations, applied to the his claim.

The veteran submitted a response in January 2003.  In his 
response the veteran contended that he had provided 
sufficient evidence of having IBD in service, particularly 
under the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
which relates to proof of service connection for combat 
veterans.

The Board conducted additional development in regard to the 
issue on appeal.  This consisted of affording the veteran a 
VA examination in June 2003.  This action was taken pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).

The veteran was afforded a VA examination, as indicated, in 
June 2003.  The request for the examination noted that the 
veteran was involved in combat in service.  As a result, his 
statements of being treated for stomach-related complaints on 
the ship must be accepted, as they are consistent with the 
circumstances of service.  Further, the statements of his 
shipmates and his spouse lent credibility to his claim of 
treatment in service and soon after service.  The examiner 
provided a review of the veteran's claims file.  He noted the 
discharge summary from January 1976.  He also noted the many 
colonoscopy reports of record and the statements from Dr. 
Kolozsi.  The examiner provided a diagnosis of IBD but noted 
that it was unclear whether that constituted Crohn's disease 
or ulcerative colitis.  He said that the bulk of the evidence 
would favor Crohn's disease and this was what the veteran's 
primary physician had concluded.  The examiner said that some 
patients that are ultimately diagnosed with IBD provide a 
long history of antecedent bowel complaints.  He also said 
that he could find only one study that scientifically 
addressed this specific question.  In the study, the average 
duration of the prodromal period was 6.9 to 9.8 years for 
Crohn's disease and 0.8 to 1.3 years for ulcerative colitis.  
The examiner opined that, based on the description of 
symptoms that started in 1966 and the assumption that he was 
asked to make with regard to the veracity of the veteran's 
report of symptoms and as supported by his shipmates, it was 
at least as likely as not that the veteran's IBD developed 
during service.

The veteran has not yet been informed of the results of the 
June 2003 VA examination.




II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain 
chronic diseases, including peptic ulcers, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran asserts that he served in combat.  In that case, 
if an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

At the outset the Board finds that the veteran did engage in 
combat during service.  Specifically, the attack on June 8, 
1967, constitutes clear participation in combat consistent 
with the guidance for making such a determination as provided 
in VAOPGCPREC 12-99.  This conclusion is supported by the 
veteran's personnel records, the material provided by the 
USASCRUR, which further documents the veteran's presence 
onboard the Liberty at the time of the attack and includes an 
official description of the attack, as well as the NAVPERS 
form that documented the veteran's eligibility for the award 
of the Combat Action Ribbon. 

There is no evidence of the veteran having diagnosed with an 
ulcer at any time during or after service.  Accordingly, 
there is no basis for the consideration of presumptive 
service connection for an ulcer under 38 C.F.R. §§ 3.307, 
3.309.

The available SMRs are negative for treatment of the 
veteran's claimed IBD.  However, he asserts that he was 
treated on his ship on two occasions prior to the attack of 
June 8, 1967.  The veteran also asserts that the relevant 
SMRs must have been lost or destroyed as a result of the 
attack.  Further, incorrect records were found in the 
veteran's SMRs resulting in a suspicion that if his SMRs were 
not lost or destroyed, they were misfiled.

In light of the veteran's combat service, and the supporting 
statements from the veteran's shipmates regarding 
symptomatology noted in service, the Board finds that there 
is satisfactory evidence to show that the veteran did have a 
GI-related condition in service.  See Collette, 82 F.3d at 
392; 38 U.S.C.A. § 1154(b).

As to a nexus between any current symptoms and the condition 
in service, the Board has considered the testimony of the 
veteran's spouse that she had observed the veteran to exhibit 
symptoms since 1973 and that he told her then that he had had 
a GI disorder since service.  Further, the Board notes that 
the January 1976 hospital summary refers to an onset of 
symptoms as of August 1975.  This evidence serves to suggest 
a continuity of symptoms, and treatment soon, if not 
immediately, after service.  

The other private medical records, primarily from Dr. 
Kolozsi, clearly document a worsening problem with IBD.  In 
fact, the SSA has found the veteran to be totally disabled by 
his IBD and its associated effects.  Thus there is clear 
evidence of a continuing GI disorder.

Finally, the June 2003 VA examiner, having reviewed the 
claims file, the veteran's combat history, and the supporting 
statements concluded that it was at least as likely as not 
that the veteran's IBD developed during service.  The 
examiner further supported his opinion by citing to a study 
that showed prodromal symptoms of Crohn's disease could occur 
between approximately 7 to 10 years before being diagnosed.  
Almost the exact period in the veteran's case.  There is no 
medical opinion of record that contradicts the VA examiner's 
conclusion.

Accordingly, in light of the above evidence the Board finds 
that service connection for the veteran's IBD is warranted on 
a direct basis.  

In reaching this conclusion the Board notes that on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of the 
right to initial consideration of the evidence by the RO.  

As the Board's decision represents a complete grant of the 
benefits sought on appeal, there is no prejudice in the Board 
considering the June 2003 VA examination in the first 
instance without referral to the RO or without requesting a 
waiver from the veteran.  

The Board also notes that the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As the Board's 
decision constitutes a complete grant of the benefit sought 
on appeal, there is no further assistance or development 
required in this case to comply with the VCAA.


ORDER

Service connection for inflammatory bowel disease is granted



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting, Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

